Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Action is in response to the papers filed on May 31, 2022. Pursuant to preliminary amendment filed on April 27, 2021, claims  1-19, 22, 29, 33, 35-36, 38, 46 and 53-56  are currently pending.
In response to the restriction requirement filed February 24, Applicants’ election without traverse of Group I, claim(s) 1-19, 22 and 29 , drawn to an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR), is acknowledged.
Additionally, Applicants’ election of the following species is acknowledged:
h. A species of viral protein from Epstein Barr virus (EBV) and BNLF2a, as recited in claims 16   
Claims 33, 35-36, 38, 46 and 53-56  are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-IX is maintained for reasons of record and made FINAL. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Therefore, claims 1-19, 22 and 29 are currently under examination to which the following grounds of rejection are applicable. 
Priority
The present application is a 35 U.S.C. 371 national stage filing of International Application No. PCT/ US2018/013177, filed January 10, 2018, which the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications 62/529,130, filing date July 6, 2017, 62/519,960, filed on June 15, 2017, 62/444,590 filed on January 10, 2017 and 62/444,616 filed on January 10, 2017. 
Thus, the earliest possible priority for the instant application is January 10, 2017.
Drawings
The drawings filed on 7/9/2019 are objected to because the drawings are poorly rendered:  37 CFR 1.84 (l) requires
(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are also objected to because they contain characters (i.e., upper case, lower case, superscript, subscript, or other) that is below 1/8th an inch in height:  37 CFR 1.84(p)(3) requires
(p)(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is invited to view the Published Specification in order to view how the drawings of record are not able to be clearly reproduced.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19, 22 and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22, 36 and 46 of copending Application No. 17/260,613, as per claims filed on November 9, 2021.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1-22, 36 and 46 of Application 17/260,613.
Claim 1 of ‘613 is directed to an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR), due to reduced or eliminated expression of a CD3[Symbol font/0x7A], T Cell Receptor Alpha Chain (TRAC), and/or T Cell Receptor Beta Chain (TRBC) gene, wherein the isolated T lymphocyte expresses a heterologous viral protein that facilitates the T lymphocyte in evading immune attack from a host to whom the T lymphocyte is administered, wherein the viral protein:
(a) is not from cytomegalovirus (CMV), Epstein Barr virus (EBV), herpes simplex virus (HSV), or bovine herpes virus-1 (BoHV-1), or alternatively
(b) is not CMV US6, HSV ICP47, BoHV-1 UL49.5, EBV BNLF2a, CMY UL40, CMV UL1S, or CMV ULd4e.
Claim 1 of the invention is directed to  an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR), due to reduced or eliminated expression of a CD3l;, T Cell Receptor Alpha Chain (TRAC), and/or T Cell Receptor Beta Chain (TRBC) gene.
Claim 13 of the invention further limits claim 1 to the isolated T lymphocyte of claim 1, further comprising a gene encoding a heterologous protein that facilitates the T lymphocyte in evading immune attack from a host to whom the T lymphocyte is administered.
Because claims 1-19, 22 and 29 of the instant application are drawn broadly to an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR), claims 1-19, 22 and 29 of the instant application embrace the invention as set forth in claims of 1-22, 36 and  46 copending Application No. 17/260,613.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
***
Claims 1-19, 22 and 29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5, 7, 8, 10, 12, 13, 15-17, 24, 30, 31, 32, 43, 66-68, 70 and 77 of copending application 17/260,783, as per claims filed on 10/4/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are wholly encompassed by, and significantly overlap in scope with claims 1, 5, 7, 8, 10, 12, 13, 15-17, 24, 30, 31, 32, 43, 66-68, 70 and 77 of Application 17/260,783.
Claim 31 of ‘783 is directed to an isolated T lymphocyte comprising a gene encoding a CAR comprising an extracellular domain comprising a sequence that specifically binds to T Cell Receptor Beta Chain (TRBC)1 or TRBC2, wherein the T lymphocyte has been modified to have reduced or eliminated expression of the TCR, due to reduced or eliminated expression of a CD30 gene, a T Cell Receptor Alpha Chain (TRAC) gene, and/or a TRBC gene.
Claim 1 of the invention is directed to  an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR), due to reduced or eliminated expression of a CD3l, T Cell Receptor Alpha Chain (TRAC), and/or T Cell Receptor Beta Chain (TRBC) gene.
Claim 22 of the invention further limits the isolated T lymphocyte of claim 1, to having  a gene encoding a therapeutic protein.
The selection of a chimeric antigen receptor (CAR) as a therapeutic protein to target an antigen on a cancer cell is routine and well known in the art of immunotherapy. Selection of different antigens based on influential considerations in the design of the assay is routine and well known in the art absent any evidence of unexpected results. 
Because claims 1-19, 22 and 29 of the instant application are drawn broadly to an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR), claims 1-19, 22 and 29 of the instant application embrace the invention as set forth in claims of 1-1, 5, 7, 8, 10, 12, 13, 15-17, 24, 30, 31, 32, 43, 66-68, 70 and 77 of copending Application 17/260,783.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-19, 22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the term “and/or” in line 3.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only TRAC expression, or all of the expressions, or, “or” would imply that the expression types are in the alternative.  Appropriate correction is required.  
Claim 2 recites the term “and/or” in lines 2 and 3.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only mutated TRAC expression, or all of mutated  CD3[Symbol font/0x7A], TRAC and TRBC gene, or, “or” would imply that the mutated types are in the alternative.  Appropriate correction is required.  
Claim 3 recites the term “and/or” in line 1.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a deletion, or all of the mutations, or, “or” would imply that the mutation types are in the alternative.  Appropriate correction is required.  
Claim 5 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a TRAC deletion, or all of the deletions, or, “or” would imply that the deletion  types are in the alternative.  Appropriate correction is required.  
Claim 7 recites the term “and/or” in line 2.  It is unclear what the metes and bounds of this term, as “and” could be interpreted to include only a TRBC alleles, or all of the alleles, or, “or” would imply that the allele types are in the alternative.  Appropriate correction is required.  
Claims 4, 8-19, 22 and 29 are indefinite insofar as they depend from claim 1.
***
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19, 22 and 29 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The written description requirement is set forth by 35 U.S.C. 112, first paragraph which states that the: “specification shall contain a written description of the invention. . .[emphasis added].”  The written description requirement has been well established and characterized in the case law.  A specification must convey to one of skill in the art that “as of the filing date sought, [the inventor] was in possession of the invention.” See Vas Cath v. Mahurkar 935 F.2d 1555, 1560 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).  Applicant may show that he is in “possession” of the invention claimed by describing the invention with all of its claimed limitations “by such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention.”  See Lockwood v. American Airlines Inc. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

In analyzing whether the written description requirement is met, it is first determined whether a representative number of species have been described by their complete structure.  Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics. Claim 1 is broadly directed to a genus of modified T cells comprising any insertion, deletion and combinations thereof that eliminates or reduces expression of the CD3[Symbol font/0x7A] gene, TRAC gene or TRBC gene, wherein the “isolated T lymphocyte modified” when given the broadest reasonable interpretation encompass a genus of unspecified variants of genetically modified T lymphocytes. The recitation of “An isolated T lymphocyte modified  to have reduced or eliminated expression of the T Cell Receptor (TCR)” is broadly interpreted to encompass a product-by- process method of generating T lymphocytes through a genus of unspecified physical and chemical processes that mainly rely on the T lymphocytes’ random mutation under mutagenesis conditions, and such a mutation is actually variations of one or more bases during the replication of DNA, which thereby affects or changes gene expression and properties of T Lymphocytes and then selects T Lymphocyte types having the claimed  features. Such mutations include: modification by contact, modification by culturing cells in appropriate conditions, ultraviolet light-induced mutations and others that may or not produce a lymphocyte having reduced or eliminated expression of the T Cell Receptor (TCR), due to reduced or eliminated expression  of the CD3[Symbol font/0x7A] gene, TRAC gene or TRBC gene. In fact, the Specification as filed defines at paragraph [0068] the term “modified” or “engineered” as:
“ one or more human-designed alterations of a nucleic acid, e.g., the nucleic acid within an organism's genome. In another embodiment, engineered can refer to alterations, additions, and/or deletion of genes. A “modified cell” or an “engineered cell” can refer to a cell with an added, deleted and/or altered gene. The term “cell,” “modified cell,” or “engineered cell” and their grammatical equivalents as used herein can refer to a cell of human or non-human animal origin.”

Applicants only discloses one example of genetically modified T lymphocytes in the Specification where CRISPR-mediated gene disruption is used to achieve knockout of the CD3[Symbol font/0x7A] gene or T cell receptor alpha chain (TRAC) in Jurkat cells as related to mock electroporated (EP) cells (paragraphs [0217][0228]; FIG. 1). The Specification teaches various gRNAs that were directed against CD3ζ (FIG. 3) in Jurkat T cell lines as well as primary human T cells were “Maximal disruption was obtained using gRNA (2), which is directed against exon/intron 1 site and an additional guide GTGGAAGGCGCTTTTCACCG which targets exon 1 of CD3z” (paragraph [0218]). Furthermore, the Specification discloses that unmodified cells and cells knocked out for CD3ζ using CRISPR, as described above, were transduced with a vector encoding a CAR directed against CD19 utilizing multiple intracellular signaling domains (paragraph [0222]; Figure 7). Likewise, the Specification teaches that the specific gRNA used for TRAC was AGAGTCTCTCAGCTGGTACA. Figure 12 illustrates  knock out of TRAC (AGAGTCTCTCAGCTGGTACA) or CD3ζ (GTGGAAGGCGCTTTTCACCG) in primary T cells. However, apart from two specific guide sequences used for CD3ζ disruption to target exon 1 of CD3z via CRISPR, the as-filed specification does not teach how to select or make any other modified T lymphocytes able to exhibit inactivation of the CD3ζ gene.
Therefore, the specification does not describe the claimed modified T cells in such full, clear, concise and exact terms so as to indicate that Applicant has possession of these modified T cells before the effective filing the present application.  Thus, the written description requirement has not been satisfied.
                Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al., (US Pub. 2014/0349402; of record IDS filed on 5/31/2022).
Regarding claim 1, Cooper et al., discloses an isolated T lymphocyte modified to have reduced or eliminated expression of the T Cell Receptor (TCR) due to reduced or eliminated expression of T Cell Receptor Alpha Chain (TRAC), and/or T Cell Receptor Beta Chain (TRBC) gene (e.g, “ In specific embodiments, the T-cell receptor is nonfunctional by virtue of one or more disruptions in the coding sequence of alpha chain, beta chain, or both. In some embodiments, the endogenous T-cell receptor is knocked out”;  paragraph (0018] of the published application).
Regarding claim 2, Cooper teaches a genome in which a TRAC, and/or TRBC exon, or a portion thereof, is mutated ( “One ZFN pair was designed to bind exon 1 of the TCR alpha constant region (TRAC) and another ZFN pair binds a conserved sequence on exon 1 of the TCR .beta. constant regions 1 (TRBC1) and 2 (TRBC2).” para (0030]).
Regarding claim 3, Cooper teaches a mutation that is a deletion and/or a frame shift mutation (“ZFNs have been demonstrated to disrupt target gene expression as a consequence of error-prone DNA DSB repair by NHEJ, which in most cases results in a frame shift mutation leading to a premature stop of translation” para (0192]).
Regarding claim 4, Cooper teaches the mutation disrupts assembly of the T cell receptor (“Therefore, the inventors undertook a genetic approach using designer ZFNs to permanently disrupt the alpha and beta constant region sequences in T cells, thereby eliminating TCR expression” paragraph (0091]).
Regarding claim 5,  Cooper further teaches a genome in which a TRAC, and/or TRBC gene is deleted, e.g.,  “This was achieved by genetically editing CD19-specific CAR+ T cells to eliminate expression of the endogenous αβ T-cell receptor (TCR) to prevent a graft-versus-host response without compromising CAR-dependent effector functions. Genetically modified T cells were generated using the Sleeping Beauty system to stably introduce the CD19-specific CAR with subsequent permanent deletion of alpha or beta TCR chains with designer zinc finger nucleases" para (0074]).
Regarding claim 6, Cooper further teaches a genome in which two alleles of a TRBC gene are deleted ("the Surveyor Nuclease assay confirmed that the CD3€ neg population contained a high percentage of modified alleles at the intended ZFN target sites within the TRAC and TRBC loci (FIG. 4 c). The frequency of TRBC1 and TRBC2 disruption at the DNA level was approximately 20%-25% and that of TRAC disruption was approximately 60%. These numbers fit with the observed frequencies of CD3.epsilon.neg CD19RCD28+ T cells because in each cell only one out of four TRBC alleles (two TRBC1 and two TRBC2) is expressed” para [0187]);
Regarding claim 7, Cooper discloses that that the reduced expression of the TRAC, and/or TRBC gene is null expression (para (0187]; Figure 4);
Regarding claim 8, Cooper discloses having reduced expression of CD3 eta or CD3 theta. ("To the extent that a truncated portion of the intracellular signaling domain may find use, such truncated portion may be used in place of the intact chain ….Examples include the zeta chain of the T-cell receptor or any of its homologs (e.g., eta, delta, gamma, or epsilon)" para (0081]).
Regarding claim 9, Cooper further teaches that an HLA locus, or a portion thereof, is deleted (claim 1).
Regarding claim 10, Cooper further teaches that the HLA locus is on chromosome 6 ("The inventors designed a pair of ZFN (ZFN-R and ZFN-L) to induce DSB at a coding sequence of the HLA-A gene. HEK 293 cells (karyotyping analysis showed that this cell line has four copies of chromosome 6, wherein the HLA-A gene is located) were transduced with a pair of ZFN and HLA-A disruption was evaluated by Surveyor Nuclease (CEL-I) assay. HLA-A-targeted ZFNs disrupt the HLA-A locus in up to 10% of HEK293 cells (FIG. 12 a).For detailed analysis, the inventors isolated ZFN-transduced HEK293 clones, and they could not detect HLA-A expression in these clones even after IFNgamma and TNFalpha treatment (FIG. 12 b)" para (0200]).
Regarding claim 11, Cooper further teaches  having decreased HLA Class I expression (“For detailed analysis, the inventors isolated ZFN-transduced HEK293 clones, and they could not detect HLA-A expression in these clones” para (0200]; (HLA-A is Class I]).
Regarding claim 22, Cooper discloses a gene encoding a therapeutic protein (para [0069]).      
                               Claim Rejections - 35 USC § 103	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 12  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al., (US Pub. 2014/0349402; of record IDS filed on 5/31/2022) and Hantash et al., (US Pub. 2015/0158927 A 1 of record; IDS filed on 5/31/2022).
With regard to instant claim 1, Cooper renders obvious the claimed isolated T lymphocyte, as iterated above in the 102 rejection the content of which is incorporated herein, in its entirety.  Furthermore, Cooper teaches a HLA and/or TRAC and/or TRBC T ablated engineered T lymphocytes (claims 1-2).  
However, Cooper does not teach the isolated T lymphocyte is further modified to express HLA-G. 
  	However, Hantash teaches that a cell is further modified to express HLA-G to enable reduced immunogenicity and thus evasion of host immune surveillance (para (0003]; "Disclosed herein are cell-based compositions and methods for cell transplantation therapy based on the long-term forced expression of at least an exogenous HLA-G protein in donor cells to be transplanted into a subject in need of such donor cells. The invention provides data that shows that cells (whether pluripotent or differentiated) modified to express exogenous HLA-G in the manner described herein have reduced immunogenicity"). 
 	An artisan of ordinary skill in the art would have recognized that since Cooper was using "universal off the shelf' allogenic cells in the cell therapy, evading host immune surveillance and immunogenicity was a prime concern, and thus would have been motivated to include HLA-G expression in the ablated engineered T lymphocytes of Cooper. Consequently, it would have been obvious for one of ordinary skill in the art to combine allogeneic ablated engineered T lymphocytes, as taught by Cooper, with cell is further modified to express HLA-G, as taught by Hantash, because it would have enabled evasion of immune surveillance and immunogenicity by
the host cells with a reasonable expectation of success.
***
Claims 1 and 13-19  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al., (US Pub. 2014/0349402; of record IDS filed on 5/31/2022) and Crew et al., (US Pub. 2003/0118568 A1 of record; IDS filed on 5/31/2022).
With regard to instant claim 1, Cooper renders obvious the claimed isolated T lymphocyte, as iterated above in the 102 rejection the content of which is incorporated herein, in its entirety.  Further, Cooper teaches a HLA and/or TRAC and/or TRBC T ablated engineered T lymphocytes (claims 1-2).  
Regarding claim 13, Cooper does not teach further comprising a gene encoding a heterologous protein that facilitates the T lymphocyte in evading immune attack from a host to whom the T lymphocyte is administered. 
However, Crew teaches a heterologous protein that enabled evading immune attack from a host T lymphocyte (para [0009]; "The immune system recognizes virally infected cells via MHC class I presentation of virally-derived peptides to CD8+ T cells and many
viruses have evolved means to escape T cell recognition by interfering with MHC class I biosynthesis. There is a growing list of virally encoded proteins which diminish MHC class I cell-surface expression. To list just a few: (i) Both the ICP47 proteins encoded by Herpes
Simplex Virus (HSV) type I and II and the US6 gene product of human cytomegalovirus (HCMV) each inhibit TAP, albeit by different mechanisms"). 
An artisan of ordinary skill in the art would have recognized that since Cooper was using "universal off the shelf' allogenic cells in the cell therapy, evading host immune surveillance and immunogenicity was a prime concern and thus would have been motivated to include heterologous human cytomegalovirus (HCMV) US6 expression according to Crew in the ablated engineered T lymphocytes of Cooper to promote evasion of host immune cells and surveillance. Consequently, it would have been obvious for one of ordinary skill in the art to combine allogeneic ablated engineered T lymphocytes, as taught by Cooper, with further comprising a gene encoding a heterologous protein that facilitates the T lymphocyte in evading immune attack from a host to whom the T lymphocyte is administered, because it would have
enabled evasion or host cell immune surveillance by the allogenic engineered T cells used in therapy.
Regarding claim 14, Crew further teaches that the heterologous protein facilitates evasion of T cell rejection (para [0009]).
Regarding claim 15, Crew further teaches that the heterologous protein is a viral protein (para (0009); CMV US6 protein)
Regarding  claim 16, Crew further teaches that the viral protein is cytomegalovirus (CMV) (para (0009]).
Regarding claim 17, Crew further teaches that the viral protein is from CMV (para (00091) and is selected from the group consisting of US6 (para [00091)
Regarding claim 18, Crew further teaches that the viral protein inhibits transporter associated with antigen processing (TAP) (para [00091).
Regarding claim 19, Crew further teaches that the viral protein is CMV US6 (para [0024).
***
Claims 1 and 29  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al., (US Pub. 2014/0349402; of record IDS filed on 5/31/2022) and Vera et al.  (US Pub. 2016/0208216; of record; IDS filed on 5/31/2022).
With regard to instant claim 1, Cooper renders obvious the claimed isolated T lymphocyte, as iterated above in the 103 rejection the content of which is incorporated herein, in its entirety.  Further, Cooper teaches a HLA and/or TRAC and/or TRBC T ablated engineered T lymphocytes (claims 1-2).  
However, Cooper does not teach a gene that induces cell death. 
Vera teaches further comprising a gene that induces cell death (para [0170]; "More recently, inducible Fas, Fas-associated death domain-containing protein (FADD), and Caspase9 have been considered as alternative non-immunogenic suicide genes. Each of these molecules can act as a suicide switch when fused with an FK-binding protein (FKBP) variant that binds a chemical inducer of dimerization (CID), AP1903, a synthetic drug that has proven safe in healthy volunteers. Administration of this small molecule results in cross-linking and activation of the proapoptotic target molecules. Up to 90% of T cells transduced with inducible Fas or FADD undergo apoptosis after exposure to CID")
An artisan of ordinary skill in the art would have recognized that inclusion of a suicide gene in that induces cell death in the construct would have enabled a safety escape in the event of complications during the engineered cell therapy. Consequently, it would have been obvious for one of ordinary skill in the art to combine engineered T lymphocytes, as taught by Cooper with further comprising a gene that induces cell death, as taught by Vera, because it would have enabled rapid termination of the T cell therapy in the event of physiological complications.
 					Conclusion
Claims 1-19, 22 and 29 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633